securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANKNATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 60 Livingston Avenue St. Paul, Minnesota 55107 (Address of principal executive offices) (Zip Code) Shannon M. Rantz U.S. Bank National Association 60 Livingston Avenue St. Paul, MN 55107 (651) 495-3850 (Name, address and telephone number of agent for service) Wachovia Auto Loan Owner Trust 2008-1 (Issuer with respect to the Securities) Delaware 26-0776201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Wilmington Trust Company, as Owner Trustee Attention: Corporate Trust Administration Rodney Square North 1100 North Market Square Wilmington, Delaware 19890-1605 (Address of Principal Executive Offices) (Zip Code) WACHOVIA AUTO LOAN OWNER TRUST 2008-1 ASSET BACKED NOTES (Title of the Indenture Securities) FORM T-1 Item 1. GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16. LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1. A copy of the Articles of Association of the Trustee.* 2 A copy of the certificate of authority of the Trustee to commence business.* 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers.* 4. A copy of the existing bylaws of the Trustee.** 5. A copy of each Indenture referred to in Item 4. Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of September 30, 2007 published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. ** Incorporated by reference to Exhibit 25.1 to registration statement on S-4, Registration Number 333-145601 filed on August 21, 2007. 2 SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of St. Paul, State of Minnesota on the 15th of January, 2008. By: /s/ Shannon M. Rantz Shannon M. Rantz Vice President By: /s/ Samil Sengil Samil Sengil Trust Officer 3 Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated:January 15, 2008 By: /s/ Shannon M. Rantz Shannon M. Rantz Vice President By: /s/ Samil Sengil Samil Sengil Trust Officer 4 Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 9/30/2007 ($000’s) 9/30/2007 Assets Cash and DueFrom Depository Institutions $6,710,248 Securities 39,854,938 Federal Funds 3,917,791 Loans & Lease Financing Receivables 147,446,753 Fixed Assets 2,385,656 Intangible Assets 11,966,716 Other Assets 13,693,927 Total Assets $225,976,029 Liabilities Deposits $133,188,625 Fed Funds 12,571,367 Treasury Demand Notes 0 Trading Liabilities 234,272 Other Borrowed Money 41,979,138 Acceptances 0 Subordinated Notes and Debentures 7,697,466 Other Liabilities 8,035,934 Total Liabilities $203,706,802 Equity Minority Interest in Subsidiaries $1,542,042 Common and Preferred Stock 18,200 Surplus 12,057,531 Undivided Profits 8,651,454 Total Equity Capital $22,269,227 Total Liabilities and Equity Capital $225,976,029 To the best of the undersigned’s determination, as of the date hereof, the above financial information is true and correct. U.S. Bank National Association By: s/ Shannon M. Rantz Vice President Date:January 15, 2008 5
